Citation Nr: 0412961	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-18 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot fracture.  

2.  Entitlement to service connection for the residuals of a 
left ankle sprain.
 
3.  Entitlement to service connection for tremors.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty from August 
2000 to July 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2003, the veteran cancelled a personal hearing 
scheduled at the RO.

For reasons expressed below, the issue of entitlement to 
service connection for tremors is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  The veteran does not have any current residuals of a left 
foot fracture.

3.  The veteran does not have any current residuals of a left 
ankle sprain.


CONCLUSIONS OF LAW

1.  Residuals of a left foot fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Residuals of a left ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  The disorders before the Board at this time are not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I.  Entitlement to Service Connection for Residuals of Left 
Foot Fracture

The veteran contends that service connection is appropriate 
for residuals of a left foot fracture.  The veteran's service 
medical records show that he suffered from stress fractures 
of the left foot in October 2000.  Treatment records show 
that the veteran was part of a rehabilitation program and 
underwent physical therapy.  A January 2001 service record 
reveals that he was released back to full duty and had no 
present symptoms at that time.  An August 2001 treatment 
record listed an assessment of left ankle/foot inversion 
sprain.  

In an August 2002 VA examination report, the veteran 
complained of no pain and only occasional discomfort on the 
dorsum of his left foot.  The veteran stated that he has 
suffered from eight to ten severe bouts of left foot pain 
over the last year.  The examiner listed the veteran's ankle 
range of motion test results as dorsiflexion to 25 degrees 
and plantar flexion to 45 degrees.  It was further noted that 
the veteran had no functional limitation, evidence of painful 
motion, edema, instability, weakness, or tenderness in either 
of his feet.  The examiner listed a diagnosis of "[n]egative 
musculoskeletal" left foot examination in his report.  A 
September 2002 bone scan report also listed the veteran as 
"normal" and noted that there was no evidence of stress 
fractures in his left foot.    

The veteran submitted a statement from private physician, a 
Dr. "V.B.R.", dated in September 2003, which noted that the 
veteran had always been healthy before service and since 
childhood.  

The Board acknowledges that the veteran maintains that he 
suffers from residuals of a left foot fracture after 
sustaining a left foot stress fracture in service.  However, 
none of these statements have shown that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability (if any).  These opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.303 with respect to 
the relationship between events incurred during service and 
residuals of a current disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2003).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran currently 
suffers from any residuals of a left foot fracture, is more 
probative than the veteran's own lay statements.  The most 
recent VA examination of this alleged disability clearly 
supports this finding. 

Assuming such an injury in service, after review of the 
entire record, the Board finds that the preponderance of the 
evidence is against the grant of service connection for 
residuals of a left foot fracture.  The competent medical 
evidence of record does not show that the veteran has any 
current residuals of the left foot fracture that occurred in 
service at this time.  The August 2002 VA examiner did not 
note any left foot disorder.  Establishing service connection 
for a disability requires the existence of a "current 
disability" and a relationship or connection between that 
disability and a disease or injury incurred in service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Cuevas, 3 Vet. App. at 548; Rabideau, 2 Vet. App. at 143.  In 
the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As the preponderance of the evidence establishes that the 
veteran does not have any current residuals of his claimed 
left foot disability, the veteran's claim of service 
connection for residuals of left foot fracture must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection for residuals of left foot fracture is not 
warranted.

II.  Entitlement to Service Connection for Residuals of Left 
Ankle Sprain

The veteran also contends that service connection is 
appropriate for left ankle sprain.  The veteran's service 
medical records indicate that the veteran complained of left 
ankle pain as well as swelling and that he suffered a left 
ankle/foot inversion sprain in August 2001.  A January 2001 
bone scan report noted that the veteran had lower extremity 
joints stress changes.  

In an August 2002 VA examination report, the veteran stated 
that he had suffered from multiple left ankle sprains after 
running both during and after service.  As discussed above, 
the veteran noted that he had suffered from eight to ten 
severe bouts of left ankle pain over the last year.  The 
examiner listed the veteran's ankle range of motion test 
results as dorsiflexion to 25 degrees and plantar flexion to 
45 degrees.  It was further noted that the veteran had no 
functional limitation, evidence of painful motion, edema, 
instability, weakness, or tenderness in either of his ankles.  
The examiner listed a diagnosis of "[n]egative 
musculoskeletal" left ankle examination in his report.  

In an August 2002 VA joints examination, it was noted that 
the veteran suffered from congenital bilateral genu varus 
deformities of the knees and that both his knee and ankles 
joints were stable.  In addition, the examination report 
referenced an August 2002 bone scan report, which showed 
normal findings.  

As noted above, the Board acknowledges that the veteran 
maintains that he currently suffers from left ankle sprain 
residuals after sustaining a left ankle sprain in service.  
However, once again, none of these statements have shown that 
the veteran has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and any current disability.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and left ankle sprain residuals.  See 
Espiritu.  The Board finds that the medical evidence of 
record, which does not indicate that the veteran currently 
suffers from any residuals of a left ankle sprain, is more 
probative than the veteran's own lay statements.  

Assuming such an injury in service, after review of the 
entire record, the Board finds that the preponderance of the 
evidence is against the grant of service connection for the 
residuals of a left ankle sprain.  The competent medical 
evidence of record does not show that the veteran has any 
current residuals of a left ankle sprain.  Within the August 
2002 foot and joint VA examination reports, the examiners did 
not note any residuals of a left ankle sprain at the time of 
those examinations.  As noted above, establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease or injury incurred in service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Cuevas, 3 Vet. 
App. at 548; Rabideau, 2 Vet. App. at 143.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer, 3 Vet. App. at 225.

As the preponderance of the evidence establishes that the 
veteran does not have any current residuals of his claimed 
left ankle disability, the veteran's claim of service 
connection for residuals of a left ankle sprain must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert.  Consequently, the veteran's claim 
for service connection for residuals of a left ankle sprain 
is not warranted.

III.  The Duty to Assist and Notify

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claims for 
entitlement to service connection for residuals of a left 
foot fracture and a left ankle sprain.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the RO sent the veteran a letter dated in 
August 2002 as well as issued a supplemental statement of the 
case (SSOC) dated in September 2003, which notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  The documents also informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The August 2002 letter and 
September 2003 SSOC from the RO also explicitly informed the 
veteran about the information and evidence he is expected to 
provide.  

The decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the Court's statement on this 
point is dictum (not binding on VA).  VAOPGCPREC 1-2004 (Feb. 
24, 2004).  The Board is bound by General Counsel precedent 
opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
at the RO in November 2002.  The Board acknowledges that the 
August 2002 letter was sent to the veteran before the RO's 
November 2002 rating decision.  

In any event, the Board finds that all four points are met in 
this case.  VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claims has 
been satisfied by the August 2002 letter and September 2003 
SSOC sent to him by the RO.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2002) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the September 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).




ORDER

Entitlement to service connection for residuals of a left 
foot fracture is denied.  

Entitlement to service connection for residuals of a left 
ankle sprain is denied. 

REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered regarding the remaining 
claim to comply with the VCAA.

The veteran's DD Form 214 indicated that he separated from 
service before the expiration of his term due to a physical 
condition.  A review of the claims folder also reveals that 
service medical records from the veteran's period of service 
may be absent, to include possible service enlistment 
examination reports, separation examination reports, and 
medical evaluation board reports.  If possible, these records 
must be obtained and associated with the claims folder.  

Regarding the claims adjudicated above, as it was the finding 
of the Board that no current disability exists regarding the 
left foot and ankle, the finding of additional service 
medical records would not provide a basis to grant these 
claims.  

The Board also believes that a VA examination is warranted in 
this case to determine the etiology of the tremor disorder 
based upon the findings of the September 2003 examination.

Accordingly, this case is  REMANDED to the RO, via the AMC, 
for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency (including AR-
PERSCOM and the military hospital located 
at Fort Bragg, NC), and request the 
veteran's complete service medical 
records for his period of active service 
from August 2000 to July 2002.  If no 
service medical records can be found at 
any of these sources, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate neurologic VA examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

With respect to the intention tremor 
cited within the VA examination report of 
September 2002, the examiner should 
express an opinion, if possible, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability (if 
found) (a) was caused, or (b) is 
aggravated, by the veteran's service from 
August 2000 to July 2002. 

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
intention tremors.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since September 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


                    
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



